Defendant was convicted of murder in the second degree and sentenced to a term of twenty-five years' imprisonment in the state prison. He has appealed from the judgment and from an order denying his motion for a new trial. He admits that he shot and killed the deceased, John F. Snyder, but contends that he did so in self-defense.
1. His first contention is that the evidence was insufficient to justify the verdict. His contention is that the undisputed physical facts demonstrate the falsity of the state's evidence, establish the truthfulness of his own, to the effect that the killing was in self-defense and command a verdict of not guilty as a matter of law.
The shooting occurred at about 5:30 A.M. on March 5, 1930, in room 16 of a rooming-house in the Lisa Block at 401 Colorado Street, in Butte. Death resulted shortly before midnight on March 6. The rooming-house was operated by defendant. Deceased and Clem Ostdiek then, and for nearly a year prior thereto, occupied room 16 as tenants. Defendant gave them notice on March 2 that their tenancy was terminated and that from then on their rent would be $5 per day. Prior to that it was $1 per day. He chose to sever the relationship of landlord and tenant between himself and them by reason of the fact that over the repeated protests of himself *Page 550 
and his wife they were in the habit of creating loud noises at all hours of the night, and frequently took women and young girls to their room.
Between 4:40 and 5:00 o'clock on the morning of March 5, defendant, who occupied a room on the floor below that where room 16 was located, was awakened and looking through the transom of his room saw a man and woman coming down the stairs; the man had a grip in his hand. Defendant went to the door and saw it was Clem Ostdiek and a woman leaving the building. Ostdiek had not paid the rent due and defendant, according to his testimony, made a grab for him and took his hat (according to the testimony of Clem Ostdiek defendant then struck him twice), and defendant went to the telephone in his room and called the police, informing them that Ostdiek had left without paying his rent.
At about 5:30 that morning defendant was again awakened by footsteps going up the stairway, and, as he had previously had experience with prowlers in the building, thought this a repetition of that experience. He put on his slippers and bathrobe, placed his gun, a 380-Colt automatic, in the right-hand pocket of the bathrobe, went into the hallway and up the stairs. He saw no one in the hallway but observed a light in room 16. He testified that the door was slightly ajar, but Bill Jones, a witness for the state, testified that the door was closed. Defendant said he knocked on the door and Snyder, who was then in the room, said, "Come in." Jones said there was no knock on the door. In any event, defendant entered the room and found there Snyder and Bill Jones.
There is a sharp conflict in the evidence as to what transpired thereafter. Jones testified that when defendant entered he said to him, "Get to hell out of here"; that the witness proceeded to get out of the room and in so doing rushed past defendant to the door, and as he got through the door defendant hit him behind the right ear with what the witness thought was a gun. He went to the hospital and remained there for fifteen days. He said he was "out of his senses" for three days. He neither heard nor saw anything that transpired in the room thereafter. Defendant's version of what took *Page 551 
place when he entered the room was that he said, "Ostdiek has moved, Snyder," to which Snyder replied, "So, I understand"; that then Jones raised his right hand quickly and that he, the defendant, thereupon struck Jones with his left fist. After Jones left the room the shooting took place with no one present but defendant and the deceased.
The state introduced in evidence three dying declarations of the deceased. In order to more accurately understand the substance of these declarations a brief description of room 16 is desirable.
The room faces the east on Colorado Street. The east side has two windows situated 5 feet 8 inches apart. In the room was a bed extending east and west with the head end to the east between the two windows. There was but one door leading into the room. It was on the west and near the north wall of the room. Against the south wall was a gas stove, kitchen cabinet, bookcase and chiffonier. The gas stove was in the southwest corner of the room. To the east of it was the kitchen cabinet, with 2 feet 2 3/4 inches between it and the stove. To the east of the cabinet was the bookcase, with 10 inches between it and the cabinet. East of the bookcase was the chiffonier. There were 11 inches between the bookcase and the chiffonier, and the chiffonier was 10 inches from the east wall, and there was a space of about 3 feet between the bed and the chiffonier. To the foot of the bed and against the west wall was a table, the table and bed being 6 feet 9 inches apart. Directly north of room 16 was room 18. According to one of Snyder's statements, when defendant entered the room he pulled out a "sap" and said, "Get out, you sons-of-bitches," and hit Jones over the head with it; that he (Snyder) was standing at the head of the bed and on the south of it, and he said, "I turned around to see what it was all about and he [meaning Le Duc] had the gun out"; that he, Snyder, said, "`Oh, don't use that,'" and I got this one in the throat then. Wasn't only a fraction of a second's difference." Asked what he did after that, he said, "I reached around in the dresser behind me to get my own gun *Page 552 
and while I turned around he shot me again in the hip." He said he got his gun and as he turned around he slipped and fell on one knee and defendant fired again, hitting him in the left arm. He then said: "I pulled the trigger on mine, and I don't know whether I hit him or not and don't care." In response to the question whether he gave Le Duc any reason to shoot him, he said, "No, I can't say that I did." Defendant, he said, shot the fourth time but it did not hit him; that defendant then ran out of the room. He said he knew Jones was still in the room when the third shot was fired, because "I looked over the end of the bed, thought he was going to shoot him too."
The other dying declarations, made at different times and which are not claimed to have been erroneously admitted in evidence, were, on the material matters, substantially repetitions of the statements already alluded to.
Defendant testified that as Jones left the room, Snyder was standing at the southwest corner of the bed and he near the northwest corner; that Snyder immediately jumped from where he stood to the dresser, grabbed the second drawer from the bottom and pulled it to the floor; that Snyder wheeled around in a crouching position and shot at defendant, filling his eyes with powder; that he, defendant, thereupon took out his gun, moved to the east and started shooting. When he was able to see he saw Snyder at the southwest corner of the bed with his gun pointed at defendant, in the act of shooting. Defendant could see only the top of his shoulder and part of his head and his hand which was over the edge of the bed; that Snyder shot the second time and was jerking his hands in an effort to shoot again. Defendant thought he himself shot four times. He ceased shooting, he said, because Snyder put both of his hands on the floor. When Snyder did this, defendant said he backed out of the room and went downstairs.
It is clear that if defendant's version of the shooting is correct, then he acted in self-defense and should have been acquitted. On the other hand, if the jury was warranted in *Page 553 
accepting Snyder's version of it, then the act of defendant constituted murder beyond the possibility of a doubt.
Ordinarily, when there is such a conflict in the evidence, the solution of the question is for the jury. And this is so even though defendant's story is corroborated by evidence of other witnesses. But defendant, in reliance upon the rule stated inState v. Gunn, 85 Mont. 553, 281 P. 757, contends that the undisputed physical facts demonstrate the falsity of Snyder's statements and attest the accuracy of his own and of those who testified in his behalf, and for that reason the verdict cannot stand.
The physical facts relied upon are these: The bullet which struck Snyder in the throat abrased the point of the chin, entered the oesophagus just above the larynx and was found lodged at the lower portion of the left shoulder-blade. Its course was downward. The only blood found in the room was on the floor at the southwest corner and near the foot of the bed. All four of the bullets shot by defendant were found. One was taken from under the left shoulder-blade of deceased. One was found lodged in his left arm. The one that struck his right hip passed through the hip-bone, struck the vertebrae and ranged downward and passed out through the rectum and was found lying on the floor. The fourth was found lodged in the floor under the bed near the southwest post of the bed. There was evidence that it had passed through the mattress of the bed, struck the bed spring and was deflected from its course and found in the floor. Two bullets shot by defendant passed through the mattress and were shot from the northeast corner of the bed toward the southwest corner; hence, one of the bullets that struck the mattress also struck the deceased. The bullet that was found in the left arm of the deceased, entered his overcoat which he was then wearing, at the point of his right shoulder, passed through the coat in front of his chest without contacting the body, came out of the coat midway between the shoulder and the waist line on the left side, and struck his left arm about an inch and a half above the elbow. A bullet hole was found in the north wall of *Page 554 
the room 8 feet 4 1/2 inches from the floor. It passed through the south wall of room 18, 8 feet 7 1/2 inches from the floor and struck the ceiling in room 18, 29 1/2 inches from the south wall. The bullet was later picked up by the electric carpet sweeper when cleaning the room, and found upon cleaning the sweeper. It was a Luger soft-nosed bullet, while those of defendant were steel-jacketed bullets. An imaginary line from the ceiling in room 18 where the bullet struck, through the partition wall at the point where the bullet pierced it, into and across room 16, would pass over the bed about a foot from the west end of it, indicating that it was shot from the southwest corner of the bed.
Andrew Braun and his son were occupying room 18 at the time of the shooting. They were awakened by a knock at the door before the shooting. The door leading into this room was situated directly beside the door to room 16. They did not know whether the knock was on the door to their room or on the door to room 16. They heard the shots which were fired. The first shot, they said, is the one that entered their room and it scattered plaster over them as they were lying in bed.
When the officer took the Luger gun from Snyder, he was told by Snyder that the gun jammed on him or he would have "bumped Le Duc off." At that time the clip containing the shells was down about a quarter of an inch. When in that condition the gun would jam and could not be used. It is equipped with a button, located to the left of the trigger, designed to accomplish this result by pressing on the button.
Herbert C. Kreichelt, a roomer in the Lisa Block, heard the shots. There was a pause between the first and second shots, and the second and succeeding ones were fired in rapid succession.
The officers who examined the room in defendant's presence, shortly after the shooting, testified that defendant in explaining what happened told them that Snyder fired the first shot and otherwise detailed the events of the shooting as told by him on the witness-stand. *Page 555 
The defendant contends that, if it be assumed that the dying[1]  declarations of Snyder were properly admitted in evidence, still the physical facts demonstrate that his statements of the manner in which the shooting was done were false or erroneous for the following reasons:
First. He contends that Snyder's statement that he was shot by defendant in the throat while standing at the head of the bed is shown to be impossible by reason of the fact that the bullet took a downward course. But it should be noted that Snyder did not say that he was standing in an upright position. His statement simply indicates the point in the room where he stood. Had he been leaning forward, though standing on his feet at the time the shot was fired, or had he suddenly stooped forward in an effort to avoid the aim of the defendant, the course of the bullet could have been as it was found to be.
Second. It is contended that if Snyder was shot in the neck while standing at the head of the bed, and if he reached for his gun in the chiffonier as he stated, there would have been blood stains in that vicinity. We think the jury was warranted in assuming that the absence of blood stains in that vicinity was due to the fact that he wore an overcoat at the time, which would in a large measure prevent the blood from escaping on to the floor. That but little blood escaped is apparent from the fact that even though Snyder, after the shooting, left the room at the point where he was shot and went downstairs to the street, there was no other sign of blood in the room except at the southwest post of the bed, and none was found on the bed.
Third. It is contended by defendant that, since one of the bullets that struck the mattress of the bed also struck deceased, it must have been the one that hit him in the hip, rather than in the left arm, for, it is contended, there is no evidence that he ever had his body under the bed sufficient to permit the bullet to enter at the point of the right shoulder after penetrating the mattress. Hence, defendant contends that the conclusion follows that Snyder was not shot in the hip while he was turned toward the chiffonier in an effort to get his *Page 556 
gun. But we think there was sufficient evidence to warrant the jury in concluding that the shot that pierced the mattress was the one that entered the left arm, rather than the hip of deceased. The bullet that entered and lodged in the left arm evidently had spent its force before striking the arm, for, if it had not, it doubtless would have passed through the arm. We think the evidence does not demonstrate conclusively that Snyder's version of the shooting was false or erroneous on this account.
Fourth. It is contended that, since the witness Braun and his son testified that the first shot is the one that entered their room, it must follow that defendant's version of the shooting is correct, Snyder's false. But the jury were at liberty to disbelieve these witnesses and accept Snyder's version of it as given in three dying declarations. Also it should be noted that both Andrew Braun and his son testified that Andrew Braun, Jr., remained in bed and was there when the officers, Nixon and Sullivan, came to examine the room. Officer Nixon testified that there was no one in the bed when he examined the room. The jury, under the circumstances, was entitled to distrust their testimony if they believed that given by Nixon, and was at liberty to conclude that the first shot was not the one that entered room 18. The fact that the bullet which entered room 18 was shot by Snyder from the southwest corner of the bed is reconcilable with Snyder's story of the shooting. The fact that it went wild from the position where defendant then stood is explainable by the fact (according to Snyder's statements) that he had at that time been shot in three different parts of the body, two of which, according to the evidence, were fatal shots. Under such circumstances it is easily conceivable that he had lost the capacity to choose with accuracy the direction in which to shoot, and particularly when his gun jammed on him, as he stated.
We think the evidence adduced by the state was sufficient to warrant a conviction and that it is not demonstrably false because irreconcilably in conflict with known physical facts, as was the evidence in the Gunn Case, supra. *Page 557 
2. The next point urged by defendant is that the dying[2]  declaration of Snyder, as related by Mary Hogan, was improperly admitted in evidence for want of proper foundation. This statement was made to Deputy County Attorney Levinski in the presence of Mary Hogan, a stenographer who took the questions and answers in shorthand. It appears that after Levinski had asked a few questions he was called to the telephone and left the room. Mary Hogan then said to Snyder, "You had better rest until Mr. Levinski returns," to which Snyder replied, "I think I will be done by then. Everything is getting pretty dark." In about a minute Levinski returned and the statement was taken. Later on, in the course of his examination, when discussing the fact of his partner, Clem Ostdiek, leaving the Lisa Block, he said, "Well, where he was taking his grips. I am not going to give up and so he —" There was then a pause, said Miss Hogan, and Snyder sort of gasped and closed his eyes and appeared to be in distress. The defendant contends that because of his statement, "I am not going to give up," it is apparent that Snyder was not then under a sense of impending death. We do not so construe his statement. The court was warranted in finding that what Snyder then meant, when his words are taken in connection with his actions and under the circumstances of the case, was that he was not going to give up making the statement respecting the cause of his death. We think, taking into consideration the nature of his wounds, his conduct and his statements, a proper foundation was shown for the introduction of the declarations made by Snyder to Mary Hogan, within the meaning of subdivision 4 of section 10531, as interpreted in the case of State v. Martin, 76 Mont. 565,248 P. 176, and the cases therein cited, and State v. Vettere,76 Mont. 574, 248 P. 179.
3. As a part of his dying statement, Snyder was asked, "Did[3]  you give Le Duc any reason at all to shoot you?" His answer was, "No, I can't say that I did." It is contended that this was calling for a conclusion made by Snyder to the witness. The witness had already testified to facts *Page 558 
stated by Snyder from which this conclusion (if such it be) would follow as a matter of law, and we think admission of this statement under the circumstances, if erroneous, was harmless. (See State v. Collins, 88 Mont. 514, 294 P. 957.) However, the statement was nothing more than that the shooting was done by defendant without provocation, and such a statement has been held to be one of fact, and not a conclusion. (State v. Crean,43 Mont. 47, Ann. Cas. 1912C, 424, 114 P. 603; 30 C.J. 275; note in 25 A.L.R. 1395.) It is characterized by some courts as the statement of a collective fact and, as such, is admissible. (See note in 63 A.L.R. 571, and 30 C.J. 275, note 58.)
4. As a part of the dying declaration, over objection of[4]  defendant, the witness Mary Hogan was permitted to show that Snyder stated in substance that Le Duc hit Bill Jones over the head with a "sap." Defendant contends that this was error because it was not a statement "respecting the cause of his death" within the requirement of subdivision 4, section 10531, supra. This section is but declaratory of the common law "and has generally been held to be sufficiently broad to comprise the facts and circumstances of the killing, and such other facts and circumstances, immediately surrounding and attending it, as properly form a part of the res gestae." (State v. Crean, supra; see, also, 30 C.J. 272.) The statement was properly admitted.
5. Defendant assigns error on the part of the court in[5]  permitting the state, over his objection, to allow the witness Mary Hogan, who referred to her transcribed notes of the dying statement, to read questions propounded to Snyder and his answers, without following the order in which the several questions were asked, and by eliminating some of the questions and answers. We think this was immaterial. There are cases holding that such statements must be admitted in their entirety (State v. Carter, 107 La. 792, 32 So. 183), at least so far as possible (State v. Perretta, 93 Conn. 328,105 A. 690). Here it should be noted that the statement was not read to, approved or signed by the deceased. The *Page 559 
most that defendant was entitled to under the circumstances here was to have the whole of the statement introduced, if he so desired and requested on cross-examination. (30 C.J. 271, 272;State v. Vettere, supra.) Defendant was permitted to introduce such parts of the statement made by Snyder as he desired, which were omitted by the state. His rights were not prejudicially affected by the manner in which the dying declaration was admitted.
6. Clem Ostdiek, a witness for the state, testified that he[6, 7]  saw Snyder in the room where the shooting occurred, at about 4:00 A.M. on March 5, and that he again saw him in the Lotus Block at about 5:30 A.M. He identified the clothes that were worn by him at the time as those introduced in evidence. On cross-examination, after showing that the witness related to Snyder the difficulty that he had with defendant, the defendant offered to prove that Snyder said, "I am going over to the room now and we will see if Le Duc can throw me out"; that the witness urged him not to go, as there would be plenty of trouble and that Snyder then said, "Well, I'm going over there now and if Le Duc shows up I'll either be coming back or staying there." The court sustained the objection of the state, stating that it was not proper cross-examination but matter of defense. The objection was properly sustained. The matter sought to be elicited on cross-examination was in no manner connected with the matters stated in the direct examination of the witness. In this respect the case is distinguishable from that of State v. Whitworth,47 Mont. 424, 133 P. 364, relied upon by defendant.
Defendant also contends that the evidence offered was admissible as a threat by deceased made against the defendant for the purpose of aiding the jury in determining who was the aggressor. Threats made by deceased against the defendant are admissible on this issue. (State v. Inich, 55 Mont. 1,173 P. 230; State v. Caterni, 54 Mont. 456, 171 P. 284.) But the defendant may not, on the cross-examination of a state's witness, over the state's objection establish his defense when the matter sought to be elicited is in no manner connected *Page 560 
with the statements made by him in his direct examination. (State v. Smith, 57 Mont. 349, 188 P. 644.)
7. On the day of the homicide the defendant made a voluntary[8]  statement of the facts concerning the shooting. It was taken in shorthand by Mary Hogan, the county attorney's stenographer. On the cross-examination of defendant for the purpose of laying the foundation for his impeachment, the county attorney was permitted to ask if a certain question had not been propounded to him when he was making his statement, and if he did not give a certain answer thereto. He responded by saying, "I don't think so." Defendant's counsel on redirect examination offered the entire statement made by him, claiming the right to do so by virtue of section 10515, Revised Codes 1921, which in part provides: "When part of an act, declaration, conversation, or writing is given in evidence by one party, the whole on the same subject may be inquired into by the other." At the time defendant offered the entire statement, there had been as yet no part of the statement actually admitted in evidence. The defendant had simply stated that he did not think he had made such a statement. It is true that Mary Hogan was called in rebuttal and testified that defendant did make such a statement. Defendant, in surrebuttal, or in the cross-examination of Mary Hogan, had he so requested, might have offered such parts of the entire statement as would have a tendency to qualify, explain or contradict that part of the statement testified to by Mary Hogan, but no such request was made. At the time the entire statement was offered it was properly excluded.
8. Over objection of defendant during his cross-examination,[9]  he testified: "Q. Did you not in the city jail, shortly after one o'clock, March 5, in the presence of yourself and Ed Cooper, the reporter for the Montana Standard, tell Mr. Cooper in substance that you knew who it was that went up the stairs; didn't you say that to him? A. [Mr. Le Duc] I don't believe I did. Q. Is there any doubt in your mind whether you did or not? A. There is. Q. And you may have told him that? A. I don't believe I did. Q. Did you not *Page 561 
tell Mr. Cooper at that time and place, in substance, that you knew it was Snyder? A. I did not. Q. Who was going up the stairs? A. I did not."
In rebuttal the witness Cooper, over objection of defendant, was permitted to testify as follows: "Q. I will ask you if shortly after one o'clock on March 5, 1930, in the city jail, and in the presence of yourself, and Mr. Le Duc, if Mr. Le Duc did not say, or in substance say, that he knew who it was that went up the stairs? A. Yes, he did. Q. To what time did the conversation had by you and Mr. Le Duc, on the 5th day of March, 1930, refer? A. Shortly after one o'clock, I would not say exactly. The court: "Well, Mr. Rotering, the witness misunderstands you. Q. You had a conversation with Bert Le Duc about who had walked up the stairs in the Lisa Block, did you not? A. Yes sir. Q. Of what were you and Mr. Le Duc speaking at the time? A. We were speaking of the shooting. Q. Was anything said about anyone walking up the stairway before the shooting? A. There was, yes. Q. Did Mr. Le Duc tell you when the party walked up the stairway, whom he said he knew? A. Yes. Q. To what time, if you know, did Le Duc refer when he said the person whom he knew walked up the stairway? A. He said only immediately before the shooting."
Defendant contends that the foundation for the testimony of Cooper was too indefinite and uncertain to advise the witness to what time the question related. Conceding that the time to which the question related was indefinite, we think that affected the weight to be given to the testimony adduced from Cooper, rather than its admissibility. If it did not in fact impeach the testimony of defendant, as contended by defendant, then it was harmless. The testimony of Cooper was properly introduced and its weight was a question for determination of the jury.
9. Defendant contends that the court erred in instructing the[10-13]  jury on murder in the second degree. Whether or not the element of deliberation is present, distinguishing first from second degree murder, is, save in exceptional cases, *Page 562 
to be determined, not by the court, but by the jury. (State v.Calder, 23 Mont. 504, 59 P. 903; secs. 12022, 11868, Rev. Codes 1921.) Where the slaying was committed in the perpetration or attempt to perpetrate some one of the felonies enumerated in the statute (sec. 10955, Rev. Codes 1921), the court need not give an instruction on second degree, for in such a case the crime is not divisible into degrees. (State v. Baker,13 Mont. 160, 32 P. 647; State v. Reagin, 64 Mont. 481,210 P. 86; State v. Bolton, 65 Mont. 74, 212 P. 504; State
v. Fisher, 54 Mont. 211, 169 P. 282.)
Generally speaking, the exceptional cases wherein the court need not give an instruction on second degree murder are those where the killing was charged to have been perpetrated by means of poison, lying in wait, or torture, or where it resulted in the commission of some felony enumerated in the statute. (Bandy v.State, 102 Ohio St. 384, 21 A.L.R. 594, 131 N.E. 499.) But in a proper case the exception extends also to any deliberate and premeditated murder, where there is no evidence tending to show the commission of a lesser offense than murder in the first degree. (People v. Watts, 198 Cal. 776, 247 P. 884, and note in 21 A.L.R. 603 and 622.)
My associates think this was a proper case for an instruction covering second degree murder. Proof of the homicide by defendant having been made by the state, the crime is presumed to be murder in "the second degree." (State v. Chavez, 85 Mont. 544,281 P. 352; State v. Kuum, 55 Mont. 436, 178 P. 288; State
v. Fisher, 23 Mont. 540, 59 P. 919.) The burden was upon the state to introduce evidence satisfying the jury beyond a reasonable doubt that there was deliberation and premeditation in order to raise the crime to murder in the first degree. The jury was at liberty to disregard the evidence of the facts and circumstances tending to show deliberation and premeditation. They were at liberty to believe all, a part, or none of the testimony of any witness. (State v. Fisher, supra.) As said in the last cited case: "What occurred at the time Allen was killed, and the state of *Page 563 
the defendant's mind, were to be found by the jury from the evidence." My associates are of the view that the court properly instructed the jury on murder in the second degree.
It is my view that the facts in this case bring it within the exceptional cases where it is improper to give an instruction on murder in the second degree. The important facts of the homicide are related by two witnesses. If Snyder's version of the shooting, as given through the dying declarations, was correct, then it is my opinion that the defendant is guilty of murder in the first degree; for "whenever the killing is with a deadly weapon, and there is evidence aliunde showing that this was intentionally, deliberately, and unjustifiably used, then the inference is that of an intent to take life, and the case is murder in the first degree." (Wharton's Criminal Law, sec. 518; see, also, People v. Watts, 198 Cal. 776, 247 P. 884;Dickens v. People, 67 Colo. 409, 186 P. 277.) According to Snyder's story, the murder was committed in cold blood. There was no quarrel or mutual combat preceding the shooting. There was no provocation by words or otherwise. It was not unintentional or accidental shooting. The first and fatal shot, according to his story, was fired by defendant. It struck deceased in the neck, the vital spot where it would be certain to produce death. Deliberation, which is the distinguishing feature between murder in the first and second degree, need not be shown expressly by evidence. "It is generally to be inferred from facts and circumstances attending the killing." (State v. Leakey,44 Mont. 354, 120 P. 234.) The court in that case also said: "Here the killing is shown to have been done under circumstances which, aside from the alleged mental condition of the defendant, leave no room for an inference other than that it was wilful, deliberate murder." To the same effect is State v. Vettere,76 Mont. 574, 248 P. 179, where the above language from State
v. Leakey was quoted with approval. Here no issue is presented regarding the mental condition of defendant. Accepting Snyder's story of the shooting, I think there can be no doubt that it was murder in the first degree. The district court evidently *Page 564 
thought so, for an instruction on murder in the first degree was given.
Is there any evidence in the case, direct or circumstantial which might be said to show, or permit of an inference, that the shooting was unjustifiable and yet without deliberation? I think not. Defendant admits that he did the shooting. To all intents and purposes he admits that it was done intentionally. He raises no issue on the question of deliberation. Virtually he admits that he did the shooting deliberately, but insists that he did so to save his own life. He concedes that there was no combat or quarrel before the shooting and that there was no provocation except that the deceased, without any cause, fired the first shot. If his version of the shooting is correct he is entitled to an acquittal. It seems to me that under the evidence presented here, the only question for determination of the jury was whether deceased or defendant fired the first shot. If the deceased did, an acquittal should have followed; if the latter, then it was murder in the first degree. I fail to find any evidence in the case justifying a middle ground. I realize that the jury may disbelieve all or any part of the evidence of any witness, but that does not solve the problem here. When we reject all of the evidence from Snyder, there is no other evidence, direct or circumstantial, on which to base a verdict other than one of acquittal. If we reject all of the defendant's evidence and accept Snyder's version, then there is no evidence left upon which to base a verdict other than one of first degree murder. And when we reject the evidence of both eye-witnesses or attempt to reject a part of the evidence produced from each of them, we must indulge in speculation and surmise as to how the shooting occurred. Verdicts based upon surmise and conjecture cannot stand. (State v. Hood, ante, p. 432, 298 P. 354, and cases therein cited.)
Moreover, if the jury may disregard the evidence showing deliberation, then I see no reason why they may not also disregard the state's evidence tending to raise the degree of the crime of murder to first degree when it was committed *Page 565 
in the perpetration of a felony. Yet this court has repeatedly held that in such cases an instruction on second degree need not be given. (State v. Bolton, 65 Mont. 74, 212 P. 504;State v. Reagin, supra; State v. Fisher, supra; State
v. Baker, 13 Mont. 160, 32 P. 647; see, also, State v.Calder, 23 Mont. 504, 59 P. 903.)
It should be noted that the physical facts and circumstances do not justify an inference that the shooting occurred differently than the sworn evidence shows. It does not point to a crime midway between first degree murder and acquittal. The only claim here made, or that could be made, in regard to the physical facts is that they bear upon the question as to which one of the eye-witnesses told the truth.
The rule which I think is applicable here is stated by the author of the exhaustive note in 21 A.L.R. 622, as follows: "If there is evidence or an unsworn statement which, if believed, warrants an acquittal, a defendant convicted of the lower degree of homicide may base a claim of reversible error on an instruction, submitting a lower degree of homicide, followed by a conviction of the lower degree, where no evidence warrants the instruction." (See, also, People v. Schleiman, 197 N.Y. 383, 18 Ann. Cas. 588, 27 L.R.A. (n.s.) 1075, 90 N.E. 950; State v.Hunt, 30 N.M. 273, 231 P. 703, and State v. Pruett,27 N.M. 576, 21 A.L.R. 579, 203 P. 840.)
The reason for the rule is well stated in the case of Bandy
v. State, 102 Ohio St. 384, 21 A.L.R. 594, 131 N.E. 499, as follows: "Where there is no evidence from which a reasonable inference can be drawn for any other degree than murder in the first degree, it is not only not error for the court to refuse to charge upon such lesser degree, but would be error for the court to so charge; for obviously, if the defendant in such case is not guilty of murder in the first degree, his liberty should not be dickered away by a compromised verdict upon another degree which is supported by no evidence." This court has made like comment upon the rule in State v. McGowan, 36 Mont. 422, 93 P. 552. *Page 566 
It is my opinion that the presumption of second degree murder arising from the fact of the killing by defendant, if it has application at all in a case where, as here, defendant admits the killing and justifies in self-defense, is a rule affecting the burden of proof only and the presumption cannot take the place of substantive evidence and be used as the foundation for a verdict which the jurors were sworn under section 9348, Revised Codes 1921, to render according to the evidence.
But if it be assumed that the presumption of second degree murder may in a proper case be the basis for a verdict, it is still one that fades away in the face of contrary facts. (SeeWelch v. All Persons, 85 Mont. 114, 278 P. 110; Nichols
v. New York Life Ins. Co., 88 Mont. 132, 292 P. 253.) Here the evidence adduced by the state, if believed, raises the crime to first degree. The defendant's evidence, if believed, entitles him to an acquittal. Also the presumption of innocence that should attend the defendant throughout the trial ought to be sufficient to overcome the presumption of second degree murder in a case where, as here, the defendant admits the killing and seeks to justify it on the ground of self-defense where it is undisputed that there was no quarrel or combat preceding the shooting.
I am not able to find any evidence in the case upon which to base a verdict other than murder in the first degree or acquittal. It is my opinion that the court erred to the prejudice of defendant in giving, over his objection, an instruction on second degree murder.
10. Complaint is made that the court erred in instructing the[14]  jury, in effect, that deliberation and premeditation may be formed in an instant. Since the defendant was convicted of second degree murder only, it follows that the jury must have concluded that there was no deliberation, and hence he was not prejudiced by the court's instruction even though it be assumed that it was erroneous.
11. Defendant offered two instructions designed to permit the[15]  jury to pass upon the question whether the declarations of Snyder were made in articulo mortis: The offered *Page 567 
instructions were refused and the jury was limited by the instructions of the court, so far as their consideration of the dying declarations was concerned, to weigh their truth or falsity, and the accuracy or inaccuracy of their recital by the witnesses. The cases are in conflict as to whether it is error to remove from the jury's consideration the question of whether the declarant was under a sense of impending death at the time the declarations were made by him. (1 R.C.L. 536; 13 Cal. Jur. 730; 30 C.J. 268, 269, and note in 8 Ann. Cas. 539.) The question has been foreclosed in this state in the case of State v.Vettere, supra, wherein like offered instructions were held properly refused. This conclusion is in harmony with the views of Mr. Wigmore, that distinguished author on Evidence, who said: "After a dying declaration, or any other evidence, has been admitted, the weight to be given to it is a matter exclusively for the jury. They may believe it or may not believe it; but, so far as they do or do not, their judgment is not controlled by rules of law. Therefore, though they themselves do not suppose the declarant to have been conscious of death, they may still believe the statement; conversely, though they do suppose him to have thus been conscious, they may still not believe the statement to be true. In other words, their canons of ultimate belief are not necessarily the same as the preliminary legal conditions of admissibility, whose purpose is an entirely different one (ante, sec. 29). It is therefore erroneous for the judge, after once admitting the declaration, to instruct the jury that they must reject the declaration, or exclude it from consideration, if the legal requirement as to consciousness of death does not in their opinion exist. No doubt they may reject it, on this ground or any other; but they are not to be expected to follow a definition of law intended only for the judge. Nevertheless, this heresy has obtained sanction in some jurisdictions, it is analogous to that already discussed in reference to a jury's use of confessions (ante, sec. 861)." (3 Wigmore on Evidence, 2d ed., sec. 1451.) *Page 568 
12. Defendant assigns error in the refusal of the court to[16,17]  give his offered instruction No. 17A, reading as follows: "You are instructed that the declarations of a dying person are to be considered with great caution, and you should give such declarations such weight as under all the evidence you believe they are entitled to receive. You should consider that such declarations cannot be subjected to the test of cross-examination like other testimony. If you believe from all of the evidence that the declaration is false in any material part, you may reject the entire statement."
It is true that dying declarations are to be admitted with great caution (State v. Martin, supra), but that is an admonition addressed to the court in ruling upon the admissibility of an alleged dying statement — a question, as we have held, with which the jury has no concern. The jury being the sole judges of the weight to be given to the testimony, it is not error to refuse to give an instruction that a dying declaration should be viewed with great caution. (State v. Gay, 18 Mont. 51,44 P. 411.) The fact that such declarations cannot be subjected to the test of cross-examination like other testimony was specifically pointed out in another instruction given. The last part of the offered instruction was erroneous, in that if part of the declaration was found to be false it only justified an instruction to the jury that they may distrust, not reject, other parts. (Subd. 3, sec. 10672, Rev. Codes 1921.) A general instruction in the language of this statute was given. The offered instruction was properly refused.
The court is confronted with the situation where three of the Justices, constituting the majority, think error was committed requiring a new trial. But those three are not in accord on any one ground for reversal. The majority of the court sustain the action of the district court upon every question presented on the appeal.
While there is some conflict among the authorities as to the proper course to pursue under such circumstances, we think the correct rule was announced by the supreme court *Page 569 
of Wisconsin in the case of In re McNaughton's Will,138 Wis. 179, 118 N.W. 997, where it is said: "A situation so extraordinary rarely occurs in judicial work. That it should move judicial minds to exhaust all reasonable efforts for harmony, as it has in this case, is most natural. The situation, while peculiar in a high degree, is nevertheless not new, as the following citations will show: Legal Tender Cases, 52 Pa. 9
-101; Browning v. State, 33 Miss. 47-87, 88; Cook v.Drew, 3 Stew.  P. (Ala.) 392; Bell v. Morrison, 27 Miss. 68. The rule adopted in the most pronounced of these cases and highly commended as sound in Lipscomb v. State, 75 Miss. 559,624, 23 So. 210, 230, seems to be the only logical one, though one case found in the books, Smith v. United States, 5 Pet. (U.S.) 292, 303, 8 L.Ed. 130, proclaims a different doctrine, but without assigning any reason therefor or its having been subsequently followed by the federal court, so far as we can discover. The view which we adopt is that a majority must agree on some one specific ground of error fatal to the judgment or it must be affirmed. Otherwise there would be a reversal without any guide for the trial court upon a new hearing. Unless the trial judge changed his mind, the result would be the same as before and a like result as formerly would happen on a second appeal, and as said by Handy, J., in his opinion in Browning v.State, supra, and highly commended, as before indicated, inLipscomb v. State, supra, `such would be the strange and anomalous attitude of the case, ad infinitum, as often as it should be tried below and brought here on the same state of facts.'"
Accordingly the judgment is affirmed.
ASSOCIATE JUSTICES FORD and MATTHEWS concur.